Citation Nr: 1518818	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether severance of service connection for left knee degenerative joint disease (DJD) was proper.  

2.  Entitlement to an increased rating for postoperative (PO) residuals of right knee DJD, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1982 to June 1987.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for service-connected right knee disability, and a November 2011 rating decision which severed service connection for left knee DJD.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

The Veteran and his spouse testified at a hearing in December 2013 before a Decision Review Officer (DRO) at the RO.  A transcript thereof is contained within VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a VA examination in October 2009, a December 2009 rating decision granted service connection for PO residuals of right knee surgery with DJD which was assigned an initial 10 percent disability rating, all effective June 5, 2009.  That rating decision also granted service connection for left knee DJD which was assigned an initial noncompensable (0) percent rating, and granted service connection for left ankle "sprain/strain" which was also assigned a noncompensable rating.  

A December 2010 rating decision proposed to severe service connection for left knee DJD, stating that there was clear and unmistakable error (CUE) in the December 2009 rating decision by having inadvertently granted service connection for left knee DJD.  It was noted that the service treatment records (STRs) were silent for left knee complaints, including DJD, and in the Veteran's original January 2009 claim, VA Form 21-526, he had not sought service connection for left knee disability.  Also, while an October 2009 VA examiner had opined that the Veteran's left ankle disability was related to military service, the Veteran's left knee had not been examined.  

The Veteran was afforded a VA rating examination in March 2011.  In the Veteran's July 2011 notice of disagreement (NOD) to the May 2011 rating decision denying an increased rating for right knee disability, he stated that he disagreed with the finding on the March 2011 VA examination that he had no locking or instability of the right knee.  He reported that he could not stand for long periods of time and was receiving physical therapy at the Brick VA clinic.  Also, he used a knee brace.  He also stated he was overcompensating with the left knee due to the right knee, leading to left knee pain.  

The November 2011 rating decision severed service connection for left knee DJD effective March 1, 2012 (following two full months after notice of the proposed severance) and adopted the findings of the December 2010 rating decision which proposed to severe service connection.  The November 2011 rating decision did not address the question of secondary service connection, i.e., either that the right knee disability caused or aggravated left knee disability.  

In the May 2013 statement of the case (SOC) addressing severance of service connection for left knee DJD, it was stated that the December 2010 rating decision proposing to sever service connection had found CUE and that a determination of CUE "must be based on the record and the law that existed at the time of the prior decision."  It was stated that the STRs failed to show chronic left knee disability, including DJD.  There was one in-service report dated March 12, 1984, which showed that the Veteran was seen with complaints of tightness and pain of the left knee and it was noted that he had tendonitis but there were no further complaints as to the left knee during the remainder of the Veteran's military service.  Also, a October 2009 VA examiner had opined that the Veteran's orthopedic conditions of each shoulder, the right knee, and left ankle were related to military service but the examiner had not addressed the Veteran's left knee.  Further, VA treatment records from East Orange VA Medical Center and Tinton Falls VA outpatient clinic did not show any treatment or diagnosis of left knee disability.  Thus, the evidence did not show the existence of a chronic left knee disability or show that it began during or was caused by military service.  

In correspondence in May and June 2013 the Veteran reported that his right knee disability had worsened and that scheduled right knee surgery had been cancelled on two occasions but he was still in need of additional right knee surgery.  

On VA examination in June 2013 it was noted that X-rays in June 2013 had revealed very mild degenerative changes in both knees, and there was a question of subtle chondrocalcinosis of the left medial meniscus.  

At a December 2013 hearing before a Decision Review Officer (DRO) it was conceded that service connection was not warranted for left knee disability on the basis of direct service incurrence but, rather, service connection was warranted on the basis of being due to or aggravated by the service-connected right knee disability.  Page 3 of that transcript.  The Veteran contested that report in the March 2011 VA examination that he did not have flare-ups; rather, he testified that he did have flare-ups with increased pain and swelling.  Page 4.  And also, at times, he had buckling of the right knee.  Also, he had not reported at the March 2011 VA examination that his right knee did not interfere with his job.  He was an emergency communication operator and although he had a desk, when he had to stand on his feet, he had to do so near a wall, because there were times when his right knee buckled and he would otherwise fall against the wall.  He would have to hold on to desks or to wall to keep from falling.  Page 5.  He used a knee brace and walked with the aid of a cane.  He was limited in his walking ability and going up and down stairs.  Page 6.  He had used different right knee braces since about 2010.  Page 7.  

The Veteran also contested the finding on VA examination in March 2011 as to his having pain on right knee motion and felt that the examiner was not paying attention to the Veteran's complaints of pain.  Also, the report of that examination was incorrect in stating that he had reported not having flare-ups of right knee pain.  Page 8.  The Veteran testified that he did, in fact, have limitation in walking due to fatigue in the right knee.  Page 9.  And that the right knee periodically gave out.  He estimated his right knee pain to be between 5 and 7 on a scale of 10, but after walking the pain rose to 9 or 10.  He had taken medication for knee pain.  Page 10.  His right knee would buckle and for this reason he tried to stay close to walls or a desk when he walked so that he would have something to grab.  Page 11.  The Veteran testified that he received all of his treatment at either Tinton Falls or East Orange VA medical facilities or VA facilities in Philadelphia.  Page 12.  He now received most of his treatment at a Philadelphia VA facility.  Page 13.  

The Veteran testified that a physician wanted to schedule the Veteran for a total right knee replacement but first wanted the Veteran to lose some weight and to be less than 300 pounds (lbs.).  Because the Veteran was now less than 300 lbs. he had an appointment scheduled in March at which time the Veteran hoped that he would be scheduled for a total right knee replacement.  Page 14. 

As to the Veteran's left knee, it was again stated that the contention was that the left knee disability was secondary to the service-connected right knee, and not that the left knee disability was incurred during service.  Page 15.  The Veteran testified that he had left knee pain and crepitus.  Page 16.  The Veteran testified that he was willing to attend a VA examination, preferably scheduled in Philadelphia.  Page 17.  

Entered into VBMS on August 11, 2014, is a letter from a VA surgeon to the Veteran stating that he would be out of work for an estimated 6 weeks following knee surgery scheduled for October 21, 2014.  

In view of the Veteran's allegation as to alleged inadequacies in one or more past VA examinations of his right knee, and his testimony that he might soon be scheduled for a total right knee replacement, and the August 2014 letter from a VA surgeon, he should be afforded an up-to-date VA rating examination of his right knee.  

As there is now radiological evidence of disability of the left knee, and thus current disability which the December 2010 rating decision proposing severance had found did not exist, a medical opinion should be obtained as to the relationship, if any, between left knee disability and the Veteran's right knee disability, as well left ankle disability.  

Also, contain in Virtual VA are VA treatment records as recent as September 2013, and any additional VA treatment records thereafter should be obtained.  

The Board also notes that with respect to finding CUE in cases in which, as here, there is a timely appeal of a rating decision which severs service connection for a disability, the record on appeal is not limited to the evidence on file at the time of a rating decision which proposes to sever service connection.  Rather, the standard of being limited in CUE cases to the evidence on file and the law in effect at the time of a particular rating decision applies when past and final rating decisions are being challenged by an appellant on the basis of CUE.  On the other hand, when there is a timely appeal, as here, of a decision to sever service connection for a disability, the burden is on VA to prove that there was CUE in the initial grant of service connection.  See generally Daniels v. Gober, 10 Vet. App.474, 479-80 (1997), citing Venturella v. Gober, 10 Vet. App. 340 (1997) (it is not CUE for an RO, in determining whether to sever service connection, to consider evidence generated after the original grant of service connection).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, the Veteran should be requested to provide all information relative to all postservice treatment of his knees, and to execute and return the needed authorization or release forms for obtaining such records.  

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the record.  If, after making reasonable efforts to obtain named records they cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  Obtain the Veteran's up-to-date VA treatment records since September 2013.  These should be associated with the record on appeal.  

3.  Afford the Veteran a VA orthopedic examination to determine the severity of the Veteran's service-connected right knee disability and to determine whether it is as likely as not that any disability of his left knee is proximately due to or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected left ankle disabilities.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The record must be made available to the examiners for review prior to, and during, the examination.

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current left knee disability is proximately due to, i.e., caused by, or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected left ankle disabilities.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

As to the service-connected right knee disability, the report should set forth all objective findings regarding the right knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability and if there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  

The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of right knee, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  

This includes attending any appointment necessary to have X-rays taken of his knees.  

The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the above actions have been completed, readjudicate the propriety to severance of service connection for left knee disability and the claim for a rating in excess of 10 percent for the service-connected right knee disability.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

